COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


  ROBERTO ERNESTO JIMENEZ,                        §               No. 08-21-00079-CR

                                 Appellant,       §                 Appeal from the

  v.                                              §            25th Judicial District Court

  THE STATE OF TEXAS,                             §           of Guadalupe County, Texas

                                 Appellee.        §               (TC# 17-1153-CR-C)

                                        JUDGMENT

       The Court has considered this cause on the record and concludes the judgment of

conviction should be reformed to delete both the imposition of the $500 fine, and $600 of the total

$1,800 in court appointed attorney’s fees, changing the total of attorney’s fees found in the court

costs to $1,200. We therefore affirm the judgment of the trial court as reformed. This decision

shall be certified below for observance.

       IT IS SO ORDERED THIS 20TH DAY OF JULY, 2022.



                                              JEFF ALLEY, Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.